Citation Nr: 0739989	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  01-02 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a fractured jaw and chin.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2005 for further development.  

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of the hearing is associated with the veteran's claims 
folder. 


FINDINGS OF FACT

1.  By rating decision in March 1993, the RO denied the 
veteran's claim for service connection for a fractured jaw 
and chin; the veteran did not initiate an appeal by filing a 
notice of disagreement.  

2.  Evidence received since the March 1993 rating decision is 
not, by itself or in conjunction with the evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the claim.   


CONCLUSIONS OF LAW

1.  The March 1993 rating decision that denied a service 
connection claim for a fractured jaw and chin is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the March 1993 rating decision is 
not new and material; accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in February 2005, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a May 
2007 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The RO issued a March 2006 notification letter that 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  

The veteran has indicated that there are additional service 
medical records indicating treatment at Sheridan (Seoul 
Korea) and Fort Knox Army Clinic (Kentucky).  Despite 
repeated attempts, the RO has been unable to obtain any 
additional records.  The Board is aware that in such a 
situation it has a heightened duty to assist a claimant in 
developing the veteran's claim.  This duty includes the 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  The Board's analysis of 
this veteran's claim is undertaken with this duty in mind.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain these 
aforementioned records.  The RO requested records through 
PIES in May 2005 and August 2005; and received a negative 
response in January 2006.  In February 2006, the RO also made 
a PIES request for dental records from Fort Knox Army Clinic.  
It received a negative reply in July 2006.  The Board notes 
that the appellant has not identified any source of 
additional medical records.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in February 
2005.  It set forth the criteria for entitlement to the 
benefit sought by the appellant, and included discussion of 
new and material evidence so as to comply with the Kent 
requirements.  The Board believes that the February 2005 
notice, along with notice provided in a February 2001 
statement of the case, and supplemental statements of the 
case dated February 2003, March 2003, and May 2007, 
constituted adequate notice to the veteran.  The Board 
acknowledges that the definition of "new and material 
evidence" set forth in 38 C.F.R. § 3.156 changed during the 
course of the appeal.  The initial denial and statement of 
the case correctly applied the prior standard.  Although the 
Kent notice letter sent to the veteran in February 2005 set 
forth the new definition, the Board finds any error in this 
regard to be harmless.  The overall record shows that the 
veteran has been advised that in order for evidence to be new 
and material, it cannot be duplicative or cumulative and must 
go to the underlying basis for the original denial.  In this 
case, the 1993 denial was based on a lack of persuasive 
evidence showing the claimed injury during service.  As 
hereinafter discussed, evidence received since that time 
either documents current disability or merely reflects 
history of the claimed injury as relayed to medical personnel 
or laypersons.  This adds nothing new since the RO knew of 
the veteran's claim of injury in 1993.  Under the 
circumstances, the Board declines to further delay appellate 
review by remanding the case for another Kent notice letter.  
No useful purpose would be served by such action.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

By rating decision in March 1993, the RO denied a claim for 
service connection for a fractured jaw and chin.  The record 
shows that the veteran failed to file a notice of 
disagreement to initiate an appeal.  The March 1993 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  A 
claim which is the subject of a prior final determination is 
not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed prior to August 29, 
2001; consequently, the former version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides as follows:   

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

At the time of the prior March 1993 rating decision, evidence 
of record included service medical records, VA medical 
records, private medical records, and statements from the 
veteran.  The Board notes here that the service medical 
records before the RO in March 1993 included references to 
various injuries and dental records.  Based on such evidence, 
the RO determined that there was no evidence that the veteran 
sustained a fractured jaw or chin while in service.    

Evidence submitted since the March 1993 decision consists of 
additional VA outpatient treatment reports; private medical 
evidence; lay statements; and additional statements from the 
veteran (including testimony at a Board hearing).  

The VA outpatient treatment records simply show that the 
veteran was diagnosed with a right masticator space infection 
and osteomyelitis of the right mandible in November 1988.  He 
underwent an incision and drainage of extraoral right 
masticator space. There was no indication that the diagnosis 
was at all related to an in service injury; and there is no 
indication of a chronic disability.  

A May 2004 correspondence from private dentist C.B.S. states 
that he has treated the veteran since 1998.  He stated that 
the veteran has a bridge on the maxillary anterior teeth that 
was placed there "according to [the veteran], after an 
accident while he was in the service."  The Board notes that 
this medical record fails to show that the veteran sustained 
a fractured jaw or chin while he was in service.  

Lay statements only reiterate the veteran's previous 
contentions (that he stepped in a hole, had some teeth 
knocked out; and ended up having his jaw wired shut).  The 
statement themselves are new; but the information presented 
in the statements is not.  

The Board finds that this new evidence is not material 
because it is not so significant that it must be considered 
in order to fairly decide the claim.  The prior claim was 
denied because there was no medical evidence that the veteran 
fractured his jaw or chin in service.  There is no new 
evidence that the veteran sustained a fractured jaw or chin 
in service.  

The Board finds that the new evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the claim.  Accordingly, the claim is not reopened.    


ORDER

As new and material evidence has not been received, the claim 
of service connection for a fractured jaw and chin is not 
reopened.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


